Exhibit 10.1

 

UNITED REFINING COMPANY

 

$25,000,000

10 1/2% Senior Notes Due 2012

 

Purchase Agreement

 

February 10, 2005

 

Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

 

Ladies and Gentlemen:

 

United Refining Company, a corporation organized under the laws of Pennsylvania
(the “Company”), proposes to issue and sell to Citigroup Global Markets Inc.
(the “Initial Purchaser”), $25,000,000 principal amount of its 10 1/2% Senior
Notes Due 2012 (the “Notes”). The Notes are to be issued under an indenture,
dated as of August 6, 2004 (the “Indenture”), among the Company, the Guarantors
(as defined herein) and The Bank of New York, as trustee (the “Trustee”),
pursuant to which $200,000,000 of notes of the same series were previously
issued (the “Initial Notes”). The Company’s obligations under the Notes will be
guaranteed (the “Guarantees,” and, together with the Notes, the “Securities”) on
a senior unsecured basis by each of the guarantors listed on the signature pages
hereto (collectively, the “Guarantors,” and together with the Company, the
“Issuers”).

 

The Securities will have the benefit of a registration rights agreement (the
“Registration Rights Agreement”), to be dated as of the Closing Date (as defined
herein), among the Issuers and the Initial Purchaser, pursuant to which the
Issuers will agree to register the Securities under the Act subject to the terms
and conditions therein specified. The use of the neuter in this Agreement shall
include the feminine and masculine wherever appropriate. Certain terms used
herein are defined in Section 18 hereof.

 

The sale of the Securities to the Initial Purchaser will be made without
registration of the Securities under the Act in reliance upon exemptions from
the registration requirements of the Act.

 

In connection with the sale of the Securities, the Issuers have prepared an
offering memorandum, dated February 10, 2005 (as amended or supplemented at the
Execution Time, including any and all exhibits thereto and any information
incorporated by reference therein, the “Offering Memorandum”). The Offering
Memorandum sets forth certain information concerning the Issuers and the
Securities. Each of the Issuers hereby confirms that it has authorized the use
of the Offering Memorandum, and any amendment or supplement thereto, in
connection with the offer and sale of the Securities by the Initial Purchaser as
contemplated by this Agreement and the Offering Memorandum. Unless stated to the
contrary, any references herein to the terms “amend”, “amendment” or
“supplement” with respect to the Offering Memorandum shall be deemed to refer to
and include any information filed under the Exchange Act subsequent to the
Execution Time that is incorporated by reference therein.

 

Representations and Warranties.    The Issuers, jointly and severally, represent
and warrant to the Initial Purchaser as set forth below in this Section 1.

 

At the Execution Time and on the Closing Date, respectively, the Offering
Memorandum did not and will not (and any amendment or supplement thereto, at the
date thereof and at the Closing Date will not) contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Issuers make no representation
or warranty as to the information contained in or omitted from the Offering
Memorandum, or any amendment or supplement thereto, in reliance upon and in
conformity with information furnished in writing to the Company by or on behalf
of the Initial Purchaser specifically for inclusion therein.



--------------------------------------------------------------------------------

None of the Issuers, their Affiliates, or any person acting on their behalf has,
directly or indirectly, made offers or sales of any security, or solicited
offers to buy, any security under circumstances that would require the
registration of the Securities under the Act; provided, however, that the
Initial Purchaser acknowledges that the Company has registered $200 million in
aggregate principal amount of 10 1/2% Senior Notes due 2012 under the Act, which
notes have been or will be exchanged for the Initial Notes pursuant to an
exchange offer by the Company (the “Initial Note Exchange Offer”).

 

None of the Issuers, their Affiliates, or any person acting on their behalf has:
(i) engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with any offer or sale of the
Securities or (ii) engaged in any directed selling efforts (within the meaning
of Regulation S) with respect to the Securities; and each of the Issuers, their
Affiliates and each person acting on their behalf has complied with the offering
restrictions requirement of Regulation S.

 

The Securities satisfy the eligibility requirements of Rule 144A(d)(3) under the
Act.

 

No registration under the Act of the Securities is required for the offer and
sale of the Securities to or by the Initial Purchaser in the manner contemplated
herein and in the Offering Memorandum assuming, in each case: (i) that the
purchasers who buy the Securities in the resales are either “qualified
institutional buyers” (as defined under Rule 144A of the Act) or institutional
“accredited investors” (as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D) and (ii) the accuracy of and compliance with the Initial
Purchaser’s representations, warranties and covenants contained in Section 4 of
this Agreement.

 

No Issuer is, or after giving effect to the offering and sale of the Securities
and the application of the proceeds thereof as described in the Offering
Memorandum will not be, an “investment company” as defined in the Investment
Company Act, without taking account of any exemption arising out of the number
of holders of the Issuers’ securities.

 

Each Issuer is subject to and in full compliance with the reporting requirements
of Section 13 or Section 15(d) of the Exchange Act.

 

No Issuer has paid or agreed to pay to any person any compensation for
soliciting another to purchase any securities of any Issuer under circumstances
that would require the registration of the Securities under the Act (except as
contemplated in this Agreement).

 

No Issuer has taken, directly or indirectly, any action designed to cause or
result, under the Exchange Act or otherwise, in stabilization or manipulation of
the price of any security of any Issuer to facilitate the sale or resale of the
Securities.

 

Each Issuer has been duly incorporated and is validly existing as a corporation
in good standing under the laws of the jurisdiction in which it is chartered or
organized with full corporate power and authority to own or lease, as the case
may be, and to operate its properties and conduct its business as described in
the Offering Memorandum, and is duly qualified to do business as a foreign
corporation and is in good standing under the laws of each jurisdiction that
requires such qualification, or is subject to no material liability by reason of
the failure to be so qualified in any such jurisdiction.

 

All the outstanding shares of capital stock of each subsidiary have been duly
authorized and validly issued and are fully paid and nonassessable, and, except
as otherwise set forth in the Offering Memorandum, all outstanding shares of
capital stock of the subsidiaries are owned by the Company either directly or
through wholly owned subsidiaries free and clear of any security interest,
claim, lien or encumbrance.

 

The statements set forth in the Offering Memorandum under the caption
“Description of Notes,” insofar as they purport to constitute a summary of the
terms of the Securities, and under the caption “Certain United States Federal
Tax “Considerations,” insofar as they purport to describe United States tax
considerations to holders of the Securities, fairly summarize the matters
described therein.



--------------------------------------------------------------------------------

This Agreement has been duly authorized, executed and delivered by each Issuer;
the Indenture has been duly authorized, executed and delivered by each Issuer
and, assuming due authorization, execution and delivery thereof by the Trustee,
is a legal, valid, binding instrument enforceable against each Issuer in
accordance with its terms (subject, as to the enforcement of remedies, to
applicable bankruptcy, reorganization, insolvency, moratorium or other laws
affecting creditors’ rights generally from time to time in effect and to general
principles of equity); the Notes have been duly authorized by the Company and,
when executed by the Company and authenticated by the Trustee in accordance with
the provisions of the Indenture and delivered to and paid for by the Initial
Purchaser, will constitute the legal, valid and binding obligations of the
Company entitled to the benefits of the Indenture (subject, as to the
enforcement of remedies, to applicable bankruptcy, reorganization, insolvency,
moratorium or other laws affecting creditors’ rights generally from time to time
in effect and to general principles of equity); and the Registration Rights
Agreement has been duly authorized by each Issuer and, when executed by each
Issuer and delivered by each Issuer, will constitute the legal, valid, binding
and enforceable instrument of each Issuer (subject, as to the enforcement of
remedies, to applicable bankruptcy, reorganization, insolvency, moratorium or
other laws affecting creditors’ rights generally from time to time in effect and
to general principles of equity).

 

Each of the Guarantees has been duly authorized by the applicable Guarantor and,
when executed by the applicable Guarantor and delivered to the Trustee in
accordance with the terms of the Indenture, will constitute the legal, valid and
binding obligation of such Guarantor enforceable against such Guarantor in
accordance with its terms (subject as to the enforcement of remedies, to
applicable bankruptcy, reorganization, insolvency (including, without
limitation, all laws relating to fraudulent transfers), moratorium or other laws
affecting creditors’ rights generally from time to time in effect and to the
general principles of equity).

 

No consent, approval, authorization, filing with or order of any court or
governmental agency or body is required in connection with the transactions
contemplated herein, in the Indenture or in the Registration Rights Agreement,
except such as may be required under the blue sky laws of any jurisdiction in
which the Securities are offered and sold and, in the case of the Registration
Rights Agreement, such as will be obtained under the Act and the Trust Indenture
Act.

 

None of the execution and delivery by the Issuers of the Indenture, this
Agreement or the Registration Rights Agreement, the issuance and sale of the
Securities, or the consummation of any other of the transactions herein or
therein contemplated, or the fulfillment of the terms hereof or thereof will
conflict with, result in a breach or violation or imposition of any lien, charge
or encumbrance upon any property or assets of any Issuer pursuant to, (i) the
charter or by-laws of any Issuer; (ii) the terms of any indenture, contract,
lease, mortgage, deed of trust, note agreement, loan agreement or other
agreement, obligation, condition, covenant or instrument to which any Issuer is
a party or bound or to which its property is subject; or (iii) any statute, law,
rule, regulation, judgment, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over an Issuer or any of its properties, except where such breach
or violation or imposition of any lien, charge or encumbrance upon any property
or assets of any Issuer as set forth in clauses (ii) or (iii) above would not
reasonably be expected to have a material adverse effect on the condition
(financial or otherwise), earnings, business or properties of the Company and
its subsidiaries, taken as a whole, whether or not arising from transactions in
the ordinary course of business (a “Material Adverse Effect”), except as set
forth in or contemplated in the Offering Memorandum (exclusive of any amendment
or supplement thereto).

 

The consolidated historical financial statements and schedules of the Company
and its consolidated subsidiaries included or incorporated by reference in the
Offering Memorandum present fairly the financial condition, results of
operations and cash flows of the Company as of the dates and for the periods
indicated, comply as to form with the applicable accounting requirements of
Regulation S-X and have been prepared in conformity with generally accepted
accounting principles applied on a consistent basis throughout the periods
involved (except as otherwise noted therein); the selected financial data set
forth under the caption “Selected Consolidated Financial and Other Operating
Data” in the Offering Memorandum, the summary financial data set forth under the
caption “Summary Historical and Pro Forma Consolidated Financial and Other
Operating Data” in the Offering Memorandum, and financial information set forth
under the caption “Capitalization” in the Offering Memorandum, fairly presents,
on the basis stated in the Offering Memorandum, the information included
therein.



--------------------------------------------------------------------------------

No action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving any of the Issuers or their
property is pending or, to the best knowledge of any Issuer, threatened that (i)
would reasonably be expected to have a material adverse effect on the
performance of this Agreement, the Indenture, the Securities or the Registration
Rights Agreement, or the consummation of any of the transactions contemplated
hereby or thereby or (ii) would not have a Material Adverse Effect, except as
set forth in or contemplated in the Offering Memorandum (exclusive of any
amendment or supplement thereto).

 

Each Issuer owns or leases all such properties as are necessary to the conduct
of its operations as presently conducted.

 

No Issuer is in violation or default of: (i) any provision of its charter or
bylaws or other organizational or governing documents; (ii) the terms of any
indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, obligation, condition, covenant or instrument to
which it is a party or bound or to which its property is subject; or (iii) any
statute, law, rule, regulation, judgment, order or decree applicable to any
Issuer of any court, regulatory body, administrative agency, governmental body,
arbitrator or other authority having jurisdiction over the Issuers or any of
their properties, as applicable, except where such violation or default as set
forth in clause (ii) or (iii) would not have a Material Adverse Effect.

 

BDO Seidman, LLP, who have certified certain financial statements of the Company
and its consolidated subsidiaries and delivered their report with respect to the
audited consolidated financial statements and schedules incorporated by
reference in the Offering Memorandum, are independent public accountants with
respect to the Company within the meaning of the Act.

 

The Issuers have filed all foreign, federal, state and local tax returns that
are required to be filed or has requested extensions thereof (except in any case
in which the failure so to file would not have a Material Adverse Effect and
except as set forth in or contemplated in the Offering Memorandum (exclusive of
any amendment or supplement thereto)) and have paid all taxes required to be
paid by them and any other assessment, fine or penalty levied against them, to
the extent that any of the foregoing is due and payable, except for any such
assessment, fine or penalty that is currently being contested in good faith or
as would not have a Material Adverse Effect and except as set forth in or
contemplated in the Offering Memorandum (exclusive of any amendment or
supplement thereto).

 

No labor problem or dispute with the employees of any of the Issuers exists or,
to the knowledge of the Company, is threatened or imminent, and the Company is
not aware of any existing or imminent labor disturbance by the employees of any
of the Issuers’ principal suppliers, contractors or customers, except as would
not have a Material Adverse Effect, and except as set forth in or contemplated
in the Offering Memorandum (exclusive of any amendment or supplement thereto).

 

The Issuers are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as are prudent and customary
in the businesses in which they are engaged, and no Issuer has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect, except as set forth in or contemplated in the Offering
Memorandum (exclusive of any amendment or supplement thereto).

 

No subsidiary of the Company is currently prohibited, directly or indirectly,
from paying any dividends to the Company, from making any other distribution on
such subsidiary’s capital stock, from repaying to the Company any loans or
advances to such subsidiary from the Company or from transferring any of such
subsidiary’s property or assets to the Company or any other subsidiary of the
Company, except (i) as described in or contemplated in the Offering Memorandum
(exclusive of any amendment or supplement thereto) and (ii) in connection with
the Revolving Credit Facility.

 

The Issuers possess all licenses, certificates, permits and other authorizations
issued by the appropriate federal, state or foreign regulatory authorities
necessary to conduct their respective businesses, and no Issuer has



--------------------------------------------------------------------------------

received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit which, singly or in the aggregate,
if the subject of an unfavorable decision, ruling or finding, would have a
Material Adverse Effect, except as set forth in or contemplated in the Offering
Memorandum (exclusive of any amendment or supplement thereto).

 

Each Issuer maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability; (iii) access to assets is permitted only in accordance with
management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

Each Issuer (i) is in compliance with any and all applicable foreign, federal,
state and local laws and regulations relating to the protection of human health
and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (“Environmental Laws”); (ii) has received and is in
compliance with all permits, licenses or other approvals required of it under
applicable Environmental Laws to conduct its respective businesses; and (iii)
has not received notice of any actual or potential liability under any
Environmental Law, except where such non-compliance with Environmental Laws,
failure to receive required permits, licenses or other approvals, or liability
would not, individually or in the aggregate, have a Material Adverse Effect,
except as set forth in or contemplated in the Offering Memorandum (exclusive of
any amendment or supplement thereto). Except as set forth in the Offering
Memorandum, no Issuer has been named as a “potentially responsible party” under
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended, except in such cases that would not have a Material Adverse
Effect.

 

The Issuers have no costs and liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws, or
any permit, license or approval, any related constraints on operating activities
and any potential liabilities to third parties) that would, singly or in the
aggregate, have a Material Adverse Effect, except as set forth in or
contemplated in the Offering Memorandum (exclusive of any amendment or
supplement thereto).

 

The minimum funding standard under Section 302 of the Employee Retirement Income
Security Act of 1974, as amended, and the regulations and published
interpretations thereunder (“ERISA”), has been satisfied by each “pension plan”
(as defined in Section 3(2) of ERISA) which has been established or maintained
by the Issuers, and the trust forming part of each such plan which is intended
to be qualified under Section 401 of the Code is so qualified; each Issuer has
fulfilled its obligations, if any, under Section 515 of ERISA; each pension plan
and welfare plan established or maintained by the Issuers is in compliance in
all material respects with the currently applicable provisions of ERISA; and no
Issuer has incurred or could reasonably be expected to incur any withdrawal
liability under Section 4201 of ERISA, any liability under Section 4062, 4063,
or 4064 of ERISA, or any other liability under Title IV of ERISA.

 

The statistical and market-related data included in the Offering Memorandum
(exclusive of any amendment or supplement thereto) are based on or derived from
sources which the Issuers believe to be reliable and accurate.

 

None of the Issuers or any agent acting on their behalf has taken or will take
any action that might cause this Agreement or the sale of the Securities to
violate Regulation T, U or X of the Board of Governors of the Federal Reserve
System, in each case as in effect, or as the same may hereafter be in effect, on
the Closing Date.

 

No Issuer or, to the knowledge of the Issuers, any director, officer, agent,
employee or Affiliate of any Issuer is aware of or has taken any action,
directly or indirectly, that would result in a violation by such Persons of
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official”



--------------------------------------------------------------------------------

(as such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office, in contravention of the
FCPA; and the Issuers and, to the knowledge of the Issuers, their Affiliates
have conducted their businesses in compliance with the FCPA.

 

The Company is in compliance with all the applicable provisions of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) that are currently in
effect and require compliance by the Company on or before the Execution Time.

 

None of the Company, any of its subsidiaries or, to the knowledge of the
Company, any director, officer, agent, employee or Affiliate of the Company or
any of its subsidiaries is currently subject to any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”); and the Company will not directly or indirectly use the proceeds of
the offering of the Securities hereunder, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.

 

All of the Company’s subsidiaries are listed on Schedule I hereto and each such
subsidiary will be a Guarantor unless indicated otherwise on such schedule.

 

Any certificate signed by any officer of any Issuer and delivered to the Initial
Purchaser or counsel for the Initial Purchaser in connection with the offering
of the Securities shall be deemed a representation and warranty by each such
Issuer, as to matters covered thereby, to the Initial Purchaser.

 

Purchase and Sale.    Subject to the terms and conditions and in reliance upon
the representations and warranties herein set forth, the Issuers agree to sell
to the Initial Purchaser, and the Initial Purchaser agrees to purchase from the
Issuers, at a purchase price of 100.5% of the principal amount thereof, plus
accrued interest, if any, from February 15, 2005 to the Closing Date, the entire
principal amount of Securities.

 

Delivery and Payment.    Delivery of and payment for the Securities shall be
made at 10:00 A.M., New York City time, on February 17, 2005 or at such time on
such later date not more than three Business Days after the foregoing date as
the Initial Purchaser shall designate, which date and time may be postponed by
agreement between the Initial Purchaser and the Company (such date and time of
delivery and payment for the Securities being herein called the “Closing Date”).
Delivery of the Securities shall be made to the account of the Initial Purchaser
against payment by the Initial Purchaser of the purchase price thereof to or
upon the order of the Company by wire transfer payable in same-day funds to the
account specified by the Company. Delivery of the Securities shall be made
through the facilities of The Depository Trust Company unless the Initial
Purchaser shall otherwise instruct.

 

Offering by Initial Purchaser.    a. The Initial Purchaser acknowledges that the
Securities have not been and will not be registered under the Act and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons, except pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Act.

 

The Initial Purchaser represents and warrants to and agrees with the Issuers
that:

 

it has not offered or sold, and will not offer or sell, any Securities within
the United States or to, or for the account or benefit of, U.S. persons (x) as
part of their distribution at any time or (y) otherwise until 40 days after the
later of the commencement of the offering and the date of closing of the
offering except:

 

to those it reasonably believes to be “qualified institutional buyers” (as
defined in Rule 144A under the Act) or

 

in accordance with Rule 903 of Regulation S;



--------------------------------------------------------------------------------

neither it nor any person acting on its behalf has made or will make offers or
sales of the Securities in the United States by means of any form of general
solicitation or general advertising (within the meaning of Regulation D) in the
United States;

 

in connection with each sale pursuant to Section 4(b)(i)(A), it has taken or
will take reasonable steps to ensure that the purchaser of such Securities is
aware that such sale is being made in reliance on Rule 144A;

 

neither it, nor any of its Affiliates nor any person acting on its or their
behalf has engaged or will engage in any directed selling efforts (within the
meaning of Regulation S) with respect to the Securities;

 

it has not entered and will not enter into any contractual arrangement with any
distributor (within the meaning of Regulation S) with respect to the
distribution of the Securities, except with its affiliates or with the prior
written consent of the Company;

 

it and its Affiliates have complied and will comply with the offering
restrictions requirement of Regulation S;

 

at or prior to the confirmation of sale of Securities (other than a sale of
Securities pursuant to Section 4(b)(i)(A) of this Agreement), it shall have sent
to each distributor, dealer or person receiving a selling concession, fee or
other remuneration that purchases Securities from it during the distribution
compliance period (within the meaning of Regulation S) a confirmation or notice
to substantially the following effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Act”) and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons (i) as part
of their distribution at any time or (ii) otherwise until 40 days after the
later of the commencement of the offering and the date of closing of the
offering, except in either case in accordance with Regulation S or Rule 144A
under the Act. Terms used in this paragraph have the meanings given to them by
Regulation S.”

 

it has not offered or sold and, prior to the date six months after the date of
issuance of the Securities, will not offer or sell any Securities to persons in
the United Kingdom except to persons whose ordinary activities involve them in
acquiring, holding, managing or disposing of investments (as principal or as
agent) for the purposes of their businesses or otherwise in circumstances which
have not resulted and will not result in an offer to the public in the United
Kingdom within the meaning of the Public Offers of Securities Regulations 1995;

 

it has complied and will comply with all applicable provisions of the FSMA with
respect to anything done by it in relation to the Securities in, from or
otherwise involving the United Kingdom; and

 

it has only communicated or caused to be communicated and will only communicate
or cause to be communicated any invitation or inducement to engage in investment
activity (within the meaning of section 21 of the FSMA) received by it in
connection with the issue or sale of any Securities, in circumstances in which
section 21(1) of the FSMA does not apply to the Company.

 

Agreements.    The Issuers, jointly and severally, agree with the Initial
Purchaser that:

 

The Issuers will furnish to the Initial Purchaser and to counsel for the Initial
Purchaser, without charge, during the period referred to in paragraph (c) below,
as many copies of the Offering Memorandum and any amendments and supplements
thereto as they may reasonably request.

 

The Issuers will not amend or supplement the Offering Memorandum, other than by
filing documents under the Exchange Act that are incorporated by reference
therein, without the prior written consent of the Initial Purchaser; provided,
however, that, prior to the completion of the distribution of the Securities by
the Initial Purchaser (as determined by the Initial Purchaser), the Company will
not file any document under the Exchange Act that is incorporated by reference
in the Offering Memorandum unless, prior to such proposed filing, the Company
has furnished the Initial Purchaser with a copy of such document for its review
and the Initial Purchaser has not reasonably objected to the filing of such
document. The Company will promptly advise the Initial Purchaser when any
document filed under the Exchange Act that is incorporated by reference in the
Offering Memorandum shall have been filed with the Commission.



--------------------------------------------------------------------------------

If at any time prior to the completion of the sale of the Securities by the
Initial Purchaser (as determined by the Initial Purchaser), but in any event no
later than nine months from the date of the Offering Memorandum, any event
occurs as a result of which the Offering Memorandum, as then amended or
supplemented, would include any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, or if it should
be necessary to amend or supplement the Offering Memorandum to comply with
applicable law, the Issuers will promptly (i) notify the Initial Purchaser of
any such event; (ii) subject to the requirements of paragraph (b) of this
Section 5, prepare an amendment or supplement that will correct such statement
or omission or effect such compliance; and (iii) supply any supplemented or
amended Offering Memorandum to the Initial Purchaser and counsel for the Initial
Purchaser without charge in such quantities as they may reasonably request.

 

The Issuers will arrange, upon the request of the Initial Purchaser, for the
qualification of the Securities for sale by the Initial Purchaser under the laws
of such jurisdictions as the Initial Purchaser may designate and will maintain
such qualifications in effect so long as required for the sale of the
Securities; provided that in no event shall any Issuer be obligated to qualify
to do business in any jurisdiction where it is not now so qualified or to take
any action that would subject it to service of process in suits, other than
those arising out of the offering or sale of the Securities, in any jurisdiction
where it is not now so subject. The Issuers will promptly advise the Initial
Purchaser of the receipt by any Issuer of any notification with respect to the
suspension of the qualification of the Securities for sale in any jurisdiction
or the initiation or threatening of any proceeding for such purpose.

 

During the period of two years after the Closing Date, the Issuers will not, and
will not permit any of their Affiliates to, resell any Securities that
constitute “restricted securities” under Rule 144 that have been acquired by any
of them.

 

None of the Issuers, their Affiliates, or any person acting on any of their
behalf will, directly or indirectly, make offers or sales of any security, or
solicit offers to buy any security, under circumstances that would require the
registration of the Securities under the Act.

 

None of the Issuers, their Affiliates, or any person acting on any of their
behalf will engage in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with any offer or sale of the
Securities in the United States and none of the Issuers, their Affiliates, or
any person acting on any of their behalf will engage in any directed selling
efforts with respect to the Securities, and each of them will comply with the
offering restrictions requirement of Regulation S. Terms used in this paragraph
have the meanings given to them by Regulation S.

 

So long as any of the Securities are “restricted securities” within the meaning
of Rule 144(a)(3) under the Act, the Issuers will, during any period in which it
is not subject to and in compliance with Section 13 or 15(d) of the Exchange
Act, provide to each holder of such restricted securities and to each
prospective purchaser (as designated by such holder) of such restricted
securities, upon the request of such holder or prospective purchaser, any
information required to be provided by Rule 144A(d)(4) under the Act. This
covenant is intended to be for the benefit of the holders, and the prospective
purchasers designated by such holders, from time to time of such restricted
securities.

 

The Issuers will cooperate with the Initial Purchaser and use their best efforts
to permit the Securities to be eligible for clearance and settlement through The
Depository Trust Company.

 

No Issuer will take, directly or indirectly, any action designed to result,
under the Exchange Act or otherwise, in stabilization or manipulation of the
price of any security of any Issuer to facilitate the sale or resale of the
Securities.

 

The Company agrees to pay the costs and expenses relating to the following
matters: (i) the preparation of the Registration Rights Agreement, the issuance
of the Securities and the fees of the Trustee; (ii) the preparation, printing or
reproduction of the Offering Memorandum and each amendment or supplement to
either of them; (iii) the printing (or reproduction) and delivery (including
postage, air freight charges and charges for counting and packaging) of such
copies of the Offering Memorandum, and all amendments or supplements to either
of them, as may, in each case, be reasonably requested for use in connection
with the



--------------------------------------------------------------------------------

offering and sale of the Securities; (iv) the preparation, printing,
authentication, issuance and delivery of certificates for the Securities; (v)
any stamp or transfer taxes in connection with the original issuance and sale of
the Securities; (vi) the printing (or reproduction) and delivery of this
Agreement, any blue sky memorandum and all other agreements or documents printed
(or reproduced) and delivered in connection with the offering of the Securities;
(vii) any registration or qualification of the Securities for offer and sale
under the securities or blue sky laws of the several states and any other
jurisdictions specified pursuant to Section 5(d) (including filing fees and the
reasonable fees and expenses of counsel for the Initial Purchaser relating to
such registration and qualification); (viii) admitting the Securities for
trading in the PORTAL Market; (ix) the transportation and other expenses
incurred by or on behalf of Company representatives in connection with
presentations to prospective purchasers of the Securities; (x) the fees and
expenses of the Issuers’ accountants and the fees and expenses of counsel
(including local and special counsel) for the Issuers; and (xi) all other costs
and expenses incident to the performance by the Issuers of their obligations
hereunder. It is understood, however, that the Initial Purchaser will pay all of
its own costs and expenses, including the fees of their counsel, transfer taxes,
fees and commissions on resale of any of the securities by them, and any
advertising expenses connected with any offers it may make.

 

The Company will, for a period of twelve months following the Execution Time,
furnish to the Initial Purchaser (i) all reports or other communications
(financial or other) generally made available to stockholders, and deliver such
reports and communications to the Initial Purchaser as soon as they are
available, unless such documents are furnished to or filed with the Commission
or any securities exchange on which any class of securities of the Company is
listed and generally made available to the public and (ii) such additional
information concerning the business and financial condition of the Company as
Initial Purchaser may from time to time reasonably request (such statements to
be on a consolidated basis to the extent the accounts of the Company and its
subsidiaries are consolidated in reports furnished to stockholders).

 

Each Issuer will comply with all applicable securities and other laws, rules and
regulations, including, without limitation, and to the extent applicable, the
Sarbanes-Oxley Act, and use its best efforts to cause each of their directors
and officers, in their capacities as such, to comply with such laws, rules and
regulations, including, without limitation, the provisions of the Sarbanes-Oxley
Act.

 

Conditions to the Obligations of the Initial Purchaser.    The obligations of
the Initial Purchaser to purchase the Securities shall be subject to the
accuracy of the representations and warranties of the Issuers contained herein
at the Execution Time and the Closing Date, to the accuracy of the statements of
the Issuers made in any certificates pursuant to the provisions hereof, to the
performance by the Issuers of their respective obligations hereunder and to the
following additional conditions:

 

The Initial Purchaser shall have received from Ellenoff Grossman & Schole LLP,
counsel for the Company, an opinion, dated the Closing Date and addressed to the
Initial Purchaser, substantially in the form of Annex A attached hereto.

 

The Initial Purchaser shall have received from John R. Wagner, General Counsel
for the Issuers, the opinion, dated the Closing Date and addressed to the
Initial Purchaser, substantially in the form of Annex B attached hereto.

 

The Initial Purchaser shall have received from Cahill Gordon & Reindel LLP,
counsel for the Initial Purchaser, such opinion or opinions, dated the Closing
Date and addressed to the Initial Purchaser, with respect to the issuance and
sale of the Securities, the Indenture, the Registration Rights Agreement, the
Offering Memorandum (as amended or supplemented at the Closing Date) and other
related matters as the Initial Purchaser may reasonably require, and each of the
Issuers shall have furnished to such counsel such documents as they request for
the purpose of enabling them to pass upon such matters.

 

The Company shall have furnished to the Initial Purchaser a certificate of the
Company, signed by (x) the Chairman of the Board or the President and (y) the
principal financial or accounting officer of the Company,



--------------------------------------------------------------------------------

dated the Closing Date, to the effect that the signers of such certificate have
reviewed the Offering Memorandum, any amendment or supplement to the Offering
Memorandum and this Agreement and that:

 

the representations and warranties of each Issuer in this Agreement are true and
correct on and as of the Closing Date with the same effect as if made on the
Closing Date, and each Issuer has complied with all the agreements and satisfied
all the conditions on its part to be performed or satisfied hereunder at or
prior to the Closing Date; and

 

since the date of the most recent financial statements included or incorporated
by reference in the Offering Memorandum (exclusive of any amendment or
supplement thereto), there has been no material adverse change to the condition
(financial or otherwise), earnings, business or properties of the Company and
its subsidiaries, taken as a whole, whether or not arising from transactions in
the ordinary course of business, except as set forth in or contemplated in the
Offering Memorandum (exclusive of any amendment or supplement thereto).

 

At the Execution Time and at the Closing Date, the Issuers shall have requested
and caused BDO Seidman, LLP to furnish to the Initial Purchaser, a “comfort”
letter, dated as of the Execution Time and a bring-down “comfort letter”, dated
as of the Closing Date, in form and substance satisfactory to the Initial
Purchaser, confirming that they are independent accountants within the meaning
of the Exchange Act and the applicable rules and regulations thereunder and
confirming certain matters with respect to the audited and unaudited financial
statements and other financial and accounting information contained in the
Offering Memorandum.

 

Subsequent to the Execution Time or, if earlier, the dates as of which
information is given in the Offering Memorandum (exclusive of any amendment or
supplement thereto), there shall not have been (i) any change or decrease
specified in the letter or letters referred to in paragraph (e) of this Section
6; or (ii) any change, or any development involving a prospective change in or
affecting the condition (financial or otherwise), earnings, business or
properties of the Company and its subsidiaries taken as a whole, whether or not
arising from transactions in the ordinary course of business, except as set
forth in or contemplated in the Offering Memorandum (exclusive of any amendment
or supplement thereto), the effect of which, in any case referred to in clause
(i) or (ii) above, is, in the sole judgment of the Initial Purchaser, so
material and adverse as to make it impractical or inadvisable to proceed with
the offering or delivery of the Securities as contemplated in the Offering
Memorandum (exclusive of any amendment or supplement thereto).

 

The Securities shall have been designated as PORTAL-eligible securities in
accordance with the rules and regulations of the NASD and the Securities shall
be eligible for clearance and settlement through The Depository Trust Company.

 

Subsequent to the Execution Time, there shall not have been any decrease in the
rating of any of the Company’s securities by any “nationally recognized
statistical rating organization” (as defined for purposes of Rule 436(g) under
the Act) or any notice given of any intended or potential decrease in any such
rating or of a possible change in any such rating that does not indicate the
direction of the possible change.

 

Prior to the Closing Date, the Company shall have furnished to the Initial
Purchaser such further information, certificates and documents as the Initial
Purchaser may reasonably request.

 

If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions and
certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Initial Purchaser and
counsel for the Initial Purchaser, this Agreement and all obligations of the
Initial Purchaser hereunder may be cancelled at, or at any time prior to, the
Closing Date by the Initial Purchaser. Notice of such cancellation shall be
given to the Company in writing or by telephone or facsimile confirmed in
writing.

 

The documents required to be delivered by this Section 6 will be delivered at
the office of counsel for the Initial Purchaser, at 80 Pine Street, New York,
New York 10005, on the Closing Date.



--------------------------------------------------------------------------------

Reimbursement of Expenses.    If the sale of the Securities provided for herein
is not consummated because any condition to the obligations of the Initial
Purchaser set forth in Section 6 hereof is not satisfied, because of any
termination pursuant to Section 10 hereof or because of any refusal, inability
or failure on the part of the Issuers to perform any agreement herein or comply
with any provision hereof other than by reason of a default by the Initial
Purchaser, the Issuers will reimburse the Initial Purchaser on demand for all
expenses (including reasonable fees and disbursements of counsel) that shall
have been incurred by them in connection with the proposed purchase and sale of
the Securities.

 

Indemnification and Contribution.    b. The Issuers, jointly and severally,
agree to indemnify and hold harmless the Initial Purchaser, the directors,
officers, employees, Affiliates and agents of the Initial Purchaser and each
person who controls the Initial Purchaser within the meaning of either the Act
or the Exchange Act against any and all losses, claims, damages or liabilities,
joint or several, to which they or any of them may become subject under the Act,
the Exchange Act or other U.S. federal or state statutory law or regulation, at
common law or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Offering Memorandum or in any amendment or supplement thereto or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, and
agrees to reimburse each such indemnified party, as incurred, for any legal or
other expenses reasonably incurred by it in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Issuers will not be liable in any such case to the extent that any such
loss, claim, damage or liability arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made in
the Offering Memorandum or in any amendment thereof or supplement thereto, in
reliance upon and in conformity with written information furnished to the
Issuers by or on behalf of the Initial Purchaser specifically for inclusion
therein. This indemnity agreement will be in addition to any liability that the
Company may otherwise have.

 

The Initial Purchaser agrees to indemnify and hold harmless each Issuer, each of
their directors, each of their officers, and each person who controls such
Issuer within the meaning of either the Act or the Exchange Act, to the same
extent as the foregoing indemnity from such Issuer to the Initial Purchaser, but
only with reference to written information relating to the Initial Purchaser
furnished to such Issuer by or on behalf of the Initial Purchaser specifically
for inclusion in the Offering Memorandum or in any amendment or supplement
thereto. This indemnity agreement will be in addition to any liability that the
Initial Purchaser may otherwise have. Each Issuer acknowledges that (i) the
statements set forth in the last paragraph of the cover page regarding delivery
of the Securities and (ii), under the heading “Plan of Distribution”, the
paragraphs related to over-allotment, covering transactions and stabilizing
transactions in the Offering Memorandum constitute the only information
furnished in writing by or on behalf of the Initial Purchaser for inclusion in
the Offering Memorandum or in any amendment or supplement thereto.

 

Promptly after receipt by an indemnified party under this Section 8 of notice of
the commencement of any action, such indemnified party will, if a claim in
respect thereof is to be made against the indemnifying party under this Section
8, notify the indemnifying party in writing of the commencement thereof; but the
failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or (b)
above. The indemnifying party shall be entitled to appoint counsel (including
local counsel) of the indemnifying party’s choice at the indemnifying party’s
expense to represent the indemnified party in any action for which
indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the indemnifying party, retained by
the indemnified party or parties except as set forth below); provided, however,
that such counsel shall be reasonably satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel (including
local counsel) to represent the indemnified party in an action, the indemnified
party shall have the right to employ separate counsel (including local counsel),
and the indemnifying party shall bear the



--------------------------------------------------------------------------------

reasonable fees, costs and expenses of such separate counsel if (i) the use of
counsel chosen by the indemnifying party to represent the indemnified party
would present such counsel with a conflict of interest; (ii) the actual or
potential defendants in, or targets of, any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be legal defenses available to it
and/or other indemnified parties that are different from or additional to those
available to the indemnifying party; (iii) the indemnifying party shall not have
employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of the institution of
such action; or (iv) the indemnifying party shall authorize in writing the
indemnified party to employ separate counsel at the expense of the indemnifying
party; provided, however, the indemnifying party shall not be liable for the
fees and expenses of more than one such separate counsel (together with local
counsel) in connection with any action or related proceeding in the same
jurisdiction. An indemnifying party will not, without the prior written consent
of the indemnified parties, which consent shall not be unreasonably withheld,
delayed or conditioned, settle, compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding.

 

In the event that the indemnity provided in paragraph (a) or (b) of this Section
8 is unavailable to or insufficient to hold harmless an indemnified party for
any reason, the Issuers and the Initial Purchaser severally agree to contribute
to the aggregate losses, claims, damages and liabilities (including legal or
other expenses reasonably incurred in connection with investigating or defending
any loss, claim, damage, liability or action) (collectively “Losses”) to which
the Issuers and the Initial Purchaser may be subject in such proportion as is
appropriate to reflect the relative benefits received by the Issuers on the one
hand and by the Initial Purchaser on the other from the offering of the
Securities; provided, however, that in no case shall the Initial Purchaser be
responsible for any amount in excess of the purchase discount or commission
applicable to the Securities purchased by the Initial Purchaser hereunder. If
the allocation provided by the immediately preceding sentence is unavailable for
any reason, the Issuers and the Initial Purchaser severally shall contribute in
such proportion as is appropriate to reflect not only such relative benefits but
also the relative fault of the Issuers on the one hand and the Initial Purchaser
on the other in connection with the statements or omissions that resulted in
such Losses, as well as any other relevant equitable considerations. Benefits
received by the Issuers shall be deemed to be equal to the total net proceeds
from the offering (before deducting expenses) received by them, and benefits
received by the Initial Purchaser shall be deemed to be equal to the total
purchase discounts and commissions. Relative fault shall be determined by
reference to, among other things, whether any untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information provided by the Issuers on the one hand or the Initial
Purchaser on the other, the intent of the parties and their relative knowledge,
access to information and opportunity to correct or prevent such untrue
statement or omission. The Issuers and the Initial Purchaser agree that it would
not be just and equitable if contribution were determined by pro rata allocation
or any other method of allocation that does not take account of the equitable
considerations referred to above. Notwithstanding the provisions of this
paragraph (d), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 8, each person who controls the Initial Purchaser within the
meaning of either the Act or the Exchange Act and each director, officer,
employee, Affiliate and agent of the Initial Purchaser shall have the same
rights to contribution as the Initial Purchaser, and each person who controls an
Issuer within the meaning of either the Act or the Exchange Act and each officer
and director of an Issuer shall have the same rights to contribution as such
Issuer, subject in each case to the applicable terms and conditions of this
paragraph (d).

 

Termination.    This Agreement shall be subject to termination in the absolute
discretion of the Initial Purchaser, by notice given to the Company prior to
delivery of and payment for the Securities, if at any time prior to such time
(i) trading in securities generally on the New York Stock Exchange or the Nasdaq
National Market shall have been suspended or limited or minimum prices shall
have been established on such exchange or the Nasdaq National Market; (ii) a
banking moratorium shall have been declared either by U.S. federal or New York
State authorities; or (iii) there shall have occurred any outbreak or escalation
of hostilities, declaration by



--------------------------------------------------------------------------------

the United States of a national emergency or war or other calamity or crisis the
effect of which on financial markets is such as to make it, in the sole judgment
of the Initial Purchaser, impractical or inadvisable to proceed with the
offering or delivery of the Securities as contemplated in the Offering
Memorandum (exclusive of any amendment or supplement thereto).

 

Representations and Indemnities to Survive.    The respective agreements,
representations, warranties, indemnities and other statements of the Issuers or
their respective officers and of the Initial Purchaser set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation made by or on behalf of the Initial Purchaser or the Issuers
or any of the indemnified persons referred to in Section 8 hereof, and will
survive delivery of and payment for the Securities. The provisions of Sections 7
and 8 hereof shall survive the termination or cancellation of this Agreement.

 

Notices.    All communications hereunder will be in writing and effective only
on receipt, and, if sent to the Initial Purchaser, will be mailed, delivered or
sent by facsimile transmission to the Citigroup General Counsel (fax no.: (212)
816-7912) and confirmed to Citigroup at 388 Greenwich Street, New York, New York
10013, Attention: General Counsel; or, if sent to the Issuers, will be mailed,
delivered or facsimile transmission to (814) 723-4371 and confirmed to it at 15
Bradley Street, Warren, Pennsylvania 16365, attention of the Legal Department.

 

Successors.    This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the indemnified persons
referred to in Section 8 hereof and their respective successors, and, except as
expressly set forth in Section 5(h) hereof, no other person will have any right
or obligation hereunder.

 

Applicable Law.    This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York. The parties hereto each hereby
waive any right to trial by jury in any action, proceeding or counterclaim
arising out of or relating to this Agreement.

 

Counterparts.    This Agreement may be signed in one or more counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same agreement. Each such counterpart may be delivered by facsimile
transmission, which such transmission being deemed valid and original.

 

Headings.    The section headings used herein are for convenience only and shall
not affect the construction hereof.

 

Definitions.    The terms that follow, when used in this Agreement, shall have
the meanings indicated.

 

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 

“Affiliate” shall have the meaning specified in Rule 501(b) of Regulation D.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in The City of New York.

 

“Citigroup” shall mean Citigroup Global Markets Inc.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Commission” shall mean the Securities and Exchange Commission.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.



--------------------------------------------------------------------------------

“Execution Time” shall mean the date and time that this Agreement is executed
and delivered by the parties hereto.

 

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended, and the rules and regulations of the Commission promulgated thereunder.

 

“NASD” shall mean the National Association of Securities Dealers, Inc.

 

“PORTAL” shall mean the Private Offerings, Resales and Trading through Automated
Linkages system of the NASD.

 

“Regulation D” shall mean Regulation D under the Act.

 

“Regulation S” shall mean Regulation S under the Act.

 

“Revolving Credit Facility” shall mean the Amended and Restated Credit
Agreement, dated as of July 12, 2002, as amended, among the Company, PNC Bank,
National Association, and the parties listed on the signature pages thereto.

 

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations of the Commission promulgated thereunder.

 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the
Company, the Guarantors and the Initial Purchaser.

 

[–Signature pages to follow–]



--------------------------------------------------------------------------------

Very truly yours,

UNITED REFINING COMPANY

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:



--------------------------------------------------------------------------------

COUNTRY FAIR, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:



--------------------------------------------------------------------------------

KIANTONE PIPELINE CORPORATION

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:



--------------------------------------------------------------------------------

KIANTONE PIPELINE COMPANY

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:



--------------------------------------------------------------------------------

UNITED JET CENTER, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:



--------------------------------------------------------------------------------

UNITED REFINING COMPANY OF PENNSYLVANIA

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:



--------------------------------------------------------------------------------

KWIK FILL CORPORATION

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:



--------------------------------------------------------------------------------

INDEPENDENT GASOLINE AND OIL COMPANY OF ROCHESTER, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:



--------------------------------------------------------------------------------

BELL OIL CORP.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:



--------------------------------------------------------------------------------

PPC, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:



--------------------------------------------------------------------------------

SUPER TEST PETROLEUM, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:



--------------------------------------------------------------------------------

KWIK-FIL, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:



--------------------------------------------------------------------------------

VULCAN ASPHALT REFINING

CORPORATION

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:



--------------------------------------------------------------------------------

CITIGROUP GLOBAL MARKETS INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title: